Citation Nr: 0825379	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  05-05 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to an increased schedular rating for 
bilateral pes planus with plantar fasciitis, currently 
evaluated as 10 percent disabling. 

2.  Entitlement to an extraschedular rating for bilateral pes 
planus with plantar fasciitis. 

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for arthritis of the 
right knee.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel

INTRODUCTION

The veteran had active service from August 1978 to September 
1981, and from November 1982 to December 1991.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a June 2003 and July 2004 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cheyenne, Wyoming, which declined to reopen a 
claim for service connection for a bilateral knee disability 
and maintained a 10 percent disability rating for bilateral 
pes planus, respectively.

In his February 2005 substantive appeal, the veteran 
requested a Board hearing at the RO, and in March 2005 he 
informed the RO that he preferred a hearing before the Board 
in Washington, DC.  In April 2005, the veteran withdrew his 
request for a Board hearing.  The veteran also limited his 
appeal to the right knee.  Accordingly, the Board may proceed 
to review the issues on appeal.  

The issues of an increased rating for pes planus and whether 
new and material evidence has been submitted to reopen a 
claim for arthritis of the right knee are adjudicated below.  
Consideration of an extraschedular rating for the veteran's 
foot disability and the claim of service connection for 
arthritis of the right knee are addressed in the REMAND 
portion of the decision and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The veteran's service-connected pes planus with plantar 
fasciitis is manifested by accentuated pain on standing and 
walking.

2.  The veteran's service-connected pes planus has not been 
manifested by marked pronation, extreme tenderness of plantar 
surfaces of the feet, or marked inward displacement and 
severe spasm of the tendo achillis on manipulation that is 
not improved by orthopedic shoes or appliances, at any time 
during the review period.  

3.  A claim for service connection for bilateral arthritis of 
the knees was initially denied in February 1994, and the 
veteran did not appeal.  In an unappealed March 2002 
decision, the RO declined to reopen the veteran's claim for 
service connection for arthritis of the right knee.  

4.  The evidence added to the record since the March 2002 
rating decision regarding service connection for arthritis of 
the right knee was not previously submitted for 
consideration, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 30 percent for 
bilateral pes planus have been met.  38 U.S.C.A. § 1155, 
5103A, 5107(b); 38 C.F.R. §§ 3.159, 4.1- 4.14, 4.40, 4.159, 
4.71a, Diagnostic Code 5276 (2007).

2.  The March 2002 rating decision, which declined to reopen 
a claim for service connection for arthritis of the right 
knee, is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2007).

3.  The evidence received since the RO's March 2002 rating 
decision is new and material, and the claim for service 
connection for arthritis of the right knee is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

With respect to the issue of whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for gout, considering the favorable 
outcome detailed below, VA's fulfillment of its duties to 
notify and assist, including specific notice required by Kent 
v. Nicholson, 20 Vet. App. 1 (2006), need not be addressed at 
this time. 

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate notice, and that error is 
presumed prejudicial, the record reflects that the purpose of 
the notice was not frustrated.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 22 Vet. App. at 
49.

In a June 2004 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected pes planus, the evidence must show that his 
condition "ha[d] gotten worsened."  The letter also 
explained that the VA was responsible for (1) requesting 
records from Federal agencies, (2) assisting in obtaining 
private records or evidence necessary to support his claim, 
and (3) providing a medical examination if necessary.  The 
July 2004 rating decision explained the criteria for the next 
higher disability rating available for pes planus under the 
applicable diagnostic code.  The February 2005 statement of 
the case provided the appellant with the applicable 
regulations relating to disability ratings for his service-
connected pes planus, as well as the requirements for an 
extraschedular rating under 38 C.F.R. § 3.321(b) and stated 
that, pursuant to 38 C.F.R. § 4.10, disability evaluations 
center on the ability of the body or system in question to 
function in daily life, with specific reference to 
employment.  Moreover, the record shows that the appellant 
was represented by a Veteran's Service Organization and its 
counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate his 
increased rating claims, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claims such that the essential fairness of the 
adjudication was not affected.  See Sanders, 487 F.3d at 489.

VA has obtained service medical records (SMRs), assisted the 
veteran in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Increased Rating for Bilateral Pes Planus

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, separate ratings can be assigned for separate 
periods of time based on facts found.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  Notwithstanding the above, VA is required 
to provide separate evaluations for separate manifestations 
of the same disability which are not duplicative or 
overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

The veteran's bilateral pes planus has been evaluated under 
38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5276, acquired 
flatfoot, and is currently rated at 10 percent disabling.  
Under DC 5276, a 10 percent rating is warranted where there 
is moderate impairment (bilateral or unilateral), such as 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendo achillis, and pain on manipulation or use 
of the feet.  Severe symptoms, such as objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, or characteristic callosities warrant a 20 percent 
rating where one foot is affected, or a 30 percent rating 
where both feet are affected.  Where there is pronounced 
impairment, manifested by such symptoms as marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation that is not improved by orthopedic shoes or 
appliances, a 30 percent rating is warranted for one foot, 
and a 50 percent rating for both feet.

Normal ranges of motion of the ankle are dorsiflexion from 0 
degrees to 20 degrees, and plantar flexion from 0 degrees to 
45 degrees.  38 C.F.R. § 4.71, Plate II.  

The veteran asserts that his symptoms entitle him to a higher 
rating.  Specifically, in his August 2004 notice of 
disagreement, he states that he cannot work because of 
constant pain in his feet.  

The evidence includes VA outpatient treatment records dated 
between February 2002 and July 2004 which indicate that the 
veteran complained of pain in his heels bilaterally which had 
been ongoing since service.  He reported that the orthotics 
he had been given helped him walk but did not resolve his 
pain.  He was referred to the podiatry clinic where the 
examiner found palpable pedal pulses and pain with palpation 
to the medial tuberosity of both calcaneal areas extending 
into the arch.  There was no erythema, open lesions, or 
edema.  He had normal low arches with mildly prolonged 
pronation with weightbearing which the examiner did not 
consider severe.  The veteran was diagnosed with chronic heel 
pain, plantar fasciitis, with possible radiculopathy or other 
neurologic problem, and he was treated with cortisone 
injections.

In July 2004, the veteran underwent a VA examination of his 
feet.  The examiner reviewed the claims file.  The veteran 
reported that the pain in his feet was "excruciating, 
unbearable, torturing, crushing, tearing, worse possible 
pain," and that he had it all the time when walking or 
standing.  He stated that he took six Percocet for pain each 
day.  He reported that he had worked in construction until 
June 2003, but he could no longer work because of the pain in 
his feet.  There were no flare ups, as his pain was already 
as severe as possible, and there was no significant 
functional impairment.  On examination, the veteran was found 
to have a hammertoe on the right foot, fifth toe, but no 
edema, clawfoot, or other deformity.  He was able to do a 
full squat to the floor without problems.  He had pain with 
palpation of the plantar and dorsal surfaces of both feet.  
His range of motion was active dorsiflexion to 20 degrees and 
active plantar flexion to 45 degrees bilaterally without pain 
in the ankle joints.  He was able to do 10 toe raises without 
increased pain, weakness, or loss of range of motion, both 
while sitting and standing.  He could walk on his heels and 
toes and stand on each leg independently.  There were no 
calluses or skin breakdown, and-x-rays showed his feet to be 
normal.

The Board has carefully reviewed the evidence and determined 
that for the entire appeal period the veteran's symptoms more 
closely approximates the criteria for a rating of 30 percent.  
Although the objective evidence shows only moderate 
impairment, the veteran complains of excruciating pain in 
both feet when standing or walking.  He reports taking a 
number of medications to try to control the pain, including 
daily use of narcotics.  Under DC 5276, accentuated pain on 
manipulation and use is a symptom of severe foot impairment.  
In addition, VA regulations direct that a part which becomes 
painful on use be regarded as seriously disabled.  38 C.F.R. 
§ 4.40.  Therefore, the Board holds that a 30 percent 
evaluation is warranted for the veteran's bilateral foot 
disorder.  As there is no evidence of pronounced symptoms 
such as extreme pronation or severe spasm of the tendo 
achillis, a higher evaluation is not appropriate.  

Reopening a Claim for Service Connection for Arthritis of the 
Right Knee

The veteran contends that he has arthritis in his right knee 
as a result of long road marches and falls in service.  

The record reflects that the veteran's original claim for 
service connection for arthritis of the knees was denied by a 
rating decision in February 1994 because the objective 
medical evidence at that time did not show that he had 
arthritis.  The veteran tried to reopen his claim in May 1999 
and October 2000, and was denied by rating decisions in June 
2000 and March 2002.  He did not appeal, and these decisions 
became final at the end of the statutory time limit.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Because of this, 
the veteran's claim for service connection for arthritis of 
the right knee can only be reopened if new and material 
evidence has been submitted since the last prior final 
decision.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Evidence is "new" if it was not of record at the time of 
the last prior final denial of the claim.  It is "material" 
if, by itself or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence must not 
be cumulative or redundant of the evidence of record at the 
time of the last prior final denial of the claim, and it must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  

The evidence of record at the time of the March 2002 decision 
consisted of the veteran's SMRs, VA outpatient treatment 
records dated between February 1996 and June 2001, and 
records of VA examinations conducted in May 1993, June 1999, 
November 2000, and December 2001.  

The veteran again submitted a request to reopen his claim in 
April 2003.  Evidence relative to the claim for arthritis of 
the knee that has been associated with the claims folder 
since the March 2002 rating decision includes a VA outpatient 
treatment report dated in September 2001, which shows that 
the veteran was being treated for osteoarthritis in his knee.  
Although this report existed in March 2002, it was not added 
to the record until apparently May 2003.  Therefore, the 
treatment record constitutes new and material evidence in 
that it was not considered prior to the last final denial of 
the claim and it relates to an unestablished fact necessary 
to substantiate the claim, i.e., that the veteran does have 
arthritis of the right knee.  The Board finds that this 
evidence is sufficient to reopen the claim for service 
connection for this condition.  


ORDER

A disability rating of 30 percent is awarded for bilateral 
pes planus, subject to the controlling regulations applicable 
to the payment of monetary benefits.

The claim for service connection for arthritis of the right 
knee is reopened.  To that extent only, the appeal is 
allowed. 


REMAND

As the veteran's claim for service connection for arthritis 
of the right knee has been reopened, the Board finds that a 
VA examination addressing the severity and etiology of this 
disability is necessary.  38 U.S.C.A. § 5103A; see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also notes that the veteran reports he has been 
unable to work since June 2003 because of the pain in his 
feet.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1). 

During the course of the appeal, the veteran's service-
connected foot disability appears to have caused interference 
with employment.  The RO has not addressed the issue of 
extraschedular consideration for the service-connected issue 
on appeal.  The Board is precluded from assigning an extra-
schedular rating in the first instance.  Bagwell v. Brown, 9 
Vet. App. 337 (1996).  Thus, a remand for extraschedular 
consideration is appropriate.

Accordingly, the case is REMANDED for the following actions:

1.	Schedule the veteran for a VA examination 
for the purpose of determining the nature 
and etiology of his claimed arthritis of 
the right knee, including whether it 
bears any relationship to service.  The 
claims file must be made available to and 
pertinent documents therein reviewed by 
the examiner in connection with the 
examination.  Any further indicated 
special tests and studies should be 
conducted.

Based on the examination and review of 
the record, the examiner should address 
whether it is at least as likely as not 
(at least a 50 percent probability) that 
any right knee disability, if found, is 
related by etiology to service on any 
basis, including the injuries described 
by the veteran to have occurred in 
service?

A complete rationale for any opinions 
expressed should be provided.

2.	Submit the veteran's claim for bilateral 
pes planus to the Director of 
Compensation and Pension Service 
pursuant to the provisions of 38 C.F.R. 
§ 3.321(b) for consideration of whether 
an extraschedular rating is warranted 
for this disability.

3.	If any claim remains denied, the RO 
should issue a supplemental statement of 
the case and afford the veteran an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


